Citation Nr: 0319224	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.  

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from December 1968 to July 
1970. 

Historically, by a June 1995 Board decision, secondary 
service connection was denied for a right hip disability on 
the grounds that the claim was not well grounded.  That June 
1995 Board decision represents the last final decision 
denying right hip disability service connection.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board on appeal from a June 2000 
rating decision by the Jackson, Mississippi, Regional Office 
(RO), that, in part, denied secondary service connection for 
a right hip disability on the grounds that the claim was not 
well grounded; and denied a total rating based upon 
individual unemployability.

In August 2001, the Board rendered a decision on other issues 
and remanded the appellate issues of whether new and material 
evidence has been submitted to reopen the right hip 
disability service connection claim and entitlement to a 
total rating based upon individual unemployability to the RO 
for additional evidentiary development.  

In the "Introduction" section of that August 2001 Board 
decision/remand, it was pointed out the Board's June 1995 
denial of the right hip disability service connection claim 
as not well grounded under 38 U.S.C.A. § 5107(a) was a final 
decision under the law as it then existed; that Section 
7(b)(1) of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) does not apply to 
denials that became final prior to July 14, 1999 (date of 
Morton v. West, 12 Vet. App. 477 (1999)); that in Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the BVA had a legal duty to address, regardless 
of the RO's actions."; and that since the RO had not 
formally considered the finality of the Board's June 1995 
denial of said right hip disability service connection claim, 
the Board had reframed the right hip service connection 
appellate issue.

Additionally, as pointed out in said "Introduction" section 
of that August 2001 Board decision/remand, although in a 
prior written statement, appellant had requested a hearing, 
after a subsequent June 2001 hearing clarification letter was 
sent by the Board's administrative staff, appellant responded 
in writing that he no longer wanted a hearing.

It appears that appellant subsequently expressed disagreement 
with a January 2003 proposed rating decision to reduce a 30 
percent rating for a service-connected left knee disability.  
Although he requested a predetermination hearing on that 
proposed action and a hearing was scheduled, the hearing 
request was later withdrawn in writing in April 2003.  After 
that he was provided timely notice of an April 2003 rating 
decision which formally reduced the 30 percent rating for 
said left knee disability to 20 percent, prospectively 
effective July 1, 2003; and in June 2003, he filed a notice 
of disagreement therewith.  However, since the RO has not 
issued a Statement of the Case on said rating reduction 
issue, said issue is not perfected and currently before the 
Board (See 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 19.26, 20.200, 20.302(b)) (2002)).  Accordingly, the left 
knee rating reduction issue will be addressed in the REMAND 
section below.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, the Board construes the appellate issues as 
limited to those delineated on the title page of this 
decision, and will proceed accordingly.  


FINDINGS OF FACT

1.  By a June 1995 Board decision, secondary service 
connection was denied for a right hip disability.  Said Board 
decision held that a right hip disability was not related to 
any service-connected disability, including a left knee 
disorder.  

2.  Additional evidence submitted subsequent to said Board 
decision, which denied secondary service connection for a 
right hip disability, when viewed in the context of all the 
evidence, does not bear directly and substantially upon the 
specific matters under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Appellant has reportedly attended one or two years of 
college.

4.  Appellant has had occupational experience primarily as a 
security guard and school counselor aide.

5.  Appellant reportedly has not been gainfully employed 
since the late 1980's and reportedly quit his job as a 
counselor aide because of psychiatric reasons.  

6.  Appellant's service-connected disabilities are residuals 
of a left knee strain with lateral instability, status 
postoperative patellar shaving, lateral retinacula release, 
currently rated as 30 percent disabling (pending reduction as 
of July 1, 2003); residuals of a right ankle injury, 
currently rated as 20 percent disabling; tinnitus, amputated 
fifth toe of the right foot with retained foreign body and 
scar, left knee traumatic arthritis, and pseudofolliculitis 
barbae, each currently rated as 10 percent disabling; and 
bilateral defective hearing, currently rated as 
noncompensable (for a combined 70 percent evaluation, 
including the bilateral factor).  

7.  Appellant's service-connected disabilities are not of 
sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment, such as of a 
relatively sedentary, nonstrenuous nature, consistent with 
his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the Board's June 1995 
decision, which denied secondary service connection for a 
right hip disability, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001-2002).

2.  Appellant does not have service-connected disabilities 
that are sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a),(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The provisions 
of the new 38 C.F.R. § 3.156 are not for application as they 
are effective for claims filed after this one was filed.

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

Evidence of record at the time of the June 1995 Board 
decision in question included numerous post-service clinical 
records that detail appellant's right hip disability 
complaints, any alteration of gait or ambulation, and the 
functioning of his service-connected disabilities of the 
lower extremities over the years.  Said evidence included an 
April 1990 VA orthopedic examination medical opinion on the 
etiology of that right hip disability.  Pursuant to the 
Board's August 2001 remand, VA examinations were conducted in 
2002 with medical opinion rendered on the employability 
question and other recent clinical records were obtained, 
which are sufficiently detailed and comprehensive overall in 
evaluating the severity of the service-connected 
disabilities, particularly in terms of their impact 
(singularly or in combination) on industrial functioning.  
Additionally, numerous volumes of clinical records, including 
private, VA, and Social Security Administration (SSA) 
records, have been received.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that the service-connected disabilities render 
appellant unable to obtain or retain substantially gainful 
employment; that said right hip disorder is related to a 
service-connected disability; and of the necessity to submit 
new and material evidence to reopen that secondary service 
connection claim.  See, in particular, the Statements of the 
Case and subsequent Supplemental Statements of the Case, 
which set out the applicable evidence, the applicable legal 
theories, laws, and regulations governing service connection 
and total rating entitlement, the provisions of 38 C.F.R. 
§ 3.156(a) pertaining to the need for "new and material" 
evidence to reopen said claim at issue, and the reasons for 
denial of said claims.  

Additionally, appellant has had an opportunity to submit 
medical records and other documents on said appellate issues.  
It does not appear that appellant or his representative has 
informed the VA of the existence of any additional, specific 
competent evidence that might prove to be material concerning 
said appellate issues.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it does not appear that there is any 
competent clinical evidence or record indicating that 
appellant's right hip disability is related to a service-
connected disability.  It appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  

Pursuant to the Board's August 2001 remand, the RO in a March 
2002 letter specifically advised appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability, including as to which party could or 
should obtain which evidence.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It does not appear that 
there are any other relevant medical records that exist and 
should be obtained prior to deciding this case.  See also 
March and May 2002 written statement from appellant, wherein 
he stated that he had no further evidence to submit.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for a 
Right Hip Disability

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a right hip disability, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's 
June 1995 Board decision, which denied secondary service 
connection for a right hip disability, is final and may not 
be reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 
1994).  Parenthetically, appellant has not argued any other 
legal basis for attacking the final Board decision.

The evidence previously considered in the June 1995 Board 
decision, which denied secondary service connection for a 
right hip disability, included service medical and post-
service clinical records dated during the early 1970's, which 
did not reveal any chronic right hip disability.  On December 
1970 VA examination shortly after service, appellant's gait 
was described as normal without limp, although appellant 
alleged that he occasionally limped favoring the right foot.  
Clinically, the hips and other joints of the extremities 
exhibited normal motion without restriction, although he 
complained of some right hip discomfort.  X-rays of the hips 
were negative.  Significantly, the diagnoses included "[n]o 
orthopedic condition of the right hip...found on physical 
examination."  December 1971 VA clinical records and a June 
1972 VA orthopedic examination report, including x-rays of 
the right hip, revealed no abnormality of that hip.  In June 
1974, VA clinical records revealed tenderness over the right 
greater trochanteric area and trochanteric bursitis was 
assessed.  

On September 1974 VA orthopedic examination, appellant's gait 
was described as normal without limp, although appellant 
alleged that he occasionally limped favoring the right foot.  
Clinically, the hips and other joints of the extremities 
exhibited normal motion without restriction.  

The earliest radiographic evidence of any right hip 
abnormality was not until October 1978, when VA x-rays 
revealed a bone lysis lesion in the epiphysis head of the 
femur, but were otherwise unremarkable.  

On July 1979 VA orthopedic examination, appellant's gait was 
described as stiff but without true limp.  In October 1979, 
VA x-rays revealed right hip joint narrowing/sclerosis with a 
lucent area in the epiphysis femoral head area, noted as 
possibly due to aseptic necrosis or degenerative disease 
(although it was also stated that appellant was "somewhat 
young" for the latter).  On October 1980 VA orthopedic 
examination, appellant ambulated with a slight limp on the 
left knee.  On December 1980 VA orthopedic examination, 
appellant ambulated without a limp after limping on both 
lower extremities for the first few steps.  VA records 
indicate that appellant underwent an arthroscopy of the left 
knee in early 1981 with removal of loose cartilaginous 
bodies.  On April 1981 VA examination, appellant had an 
antalgic gait with guarding of the right ankle.  After 
appellant fell in August 1987, VA x-rays of the right hip 
were essentially unremarkable.  VA x-rays of the right hip in 
August 1989 revealed moderate degenerative changes.  A 
deformity of the greater trochanteric area was noted to be 
probably a site of old trauma.  

On April 1990 VA orthopedic examination, appellant's 
complaints included the left knee and right hip.  He 
ambulated with a limp on the right.  A January 1990 x-ray of 
the right hip showed moderate degenerative arthritis with a 
deformity of the greater trochanter, noted as probably an old 
fracture fragment.  The examiner opined that it was doubtful 
that there was a connection between appellant's left knee 
disability and the etiology of his hip degenerative disease.   

On October 1990 VA orthopedic examination, x-rays of the 
right hip showed sclerotic changes and a cystic area in the 
head of the femur, noted as indicative of marked degenerative 
changes "which could be secondary to aseptic necrosis or 
trauma."

Based on the evidence then of record, said June 1995 Board 
decision determined, in pertinent part, that although 
appellant has right hip degenerative arthritis, "[p]ost-
service medical records are negative for any etiological 
relationship between the hip condition and his service-
connected disabilities."  

The evidence received subsequent to said June 1995 Board 
decision is not new and material with respect to this claim.  
The additional clinical evidence includes numerous private 
and VA medical statements or records that were previously 
considered, are cumulative, or are irrelevant, since they do 
not in any way relate the right hip disability to a service-
connected disability, including the left knee disorder as 
contended.  Although the additional clinical records indicate 
that appellant has arthritis of the right hip and certain 
other joints of the lower extremities, none of the competent 
evidence of record reports any causal or etiological 
relationship between the right hip disability and a service-
connected disability.  

The critical point is that none of the competent evidence 
submitted subsequent to said June 1995 Board decision, which 
denied secondary service connection for a right hip 
disability, indicates that appellant's right hip disability 
is causally or etiologically related to a service- connected 
disability.  The Board has considered appellant's contentions 
and written statements.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Thus, additional evidence submitted subsequent to said June 
1995 Board decision, which denied secondary service 
connection for a right hip disability, when viewed in the 
context of all the evidence, does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of said claim.  Since new and 
material evidence has not been submitted, the claim for 
secondary service connection for a right hip disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1105.  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


II.  A Total Rating Based Upon Individual Unemployability

The Board has reviewed the entire evidentiary record 
consisting of a great number of claims folders, including the 
medical history and clinical findings over the years.  The 
clinical evidence as follows is representative of the 
voluminous evidence on file as it pertains to the total 
rating based upon individual unemployability appellate issue.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Since the service-connected disabilities are currently 
considered a combined 70 percent disabling, appellant does 
meet the eligibility percentage standards set forth in 
38 C.F.R. § 4.16(a) for assignment of a total disability 
rating based on individual unemployability.  However, the 
question for resolution is whether the service-connected 
disabilities in fact preclude substantially gainful 
employment.  

VA records indicate that appellant underwent an arthroscopy 
of the left knee in early 1981 with removal of loose 
cartilaginous bodies due to retropatellar cartilage 
fibrillation.  On April 1981 VA examination, appellant had an 
antalgic gait with guarding of the right ankle.  He had 
normal extension and pain on motion of that knee beyond 130 
degrees' flexion.  Mild degenerative changes of that 
knee/patellofemoral articulation were assessed.

In 1982, appellant underwent an arthroscopy of the left knee 
with patellar shaving and lateral retinacula release.

July 1982 VA clinical records indicate that appellant was 
under employment stress and was angry over his employer's 
lack of cooperation with his medical problems.  Later that 
month, he appeared acutely distressed since being fired from 
his job as a security officer.

VA clinical records reveal that in the mid-1980's, post-
traumatic stress disorder and a personality disorder were 
diagnosed.  Additionally, a right knee arthrocentesis was 
performed for right knee pain.  In August 1984, the knees 
each had 0 degrees' extension and 150 degrees' flexion with 
tenderness.  In 1986, he had complaints of pain in the knees, 
hips, and right ankle and ambulated with a cane.  However, in 
this regard, it should be pointed out that non-service-
connected disabilities may not be considered in determining 
the issue of entitlement to a total rating, since such 
entitlement is based solely upon service-connected 
disabilities.  

Significantly, in a February 1987 written statement to a 
state Employment Security Commission, a VA psychologist 
reported that according to appellant, he quit his job as a 
counselor at a school because he was fearful that he would 
"lose control" and injure a resident there.  

A May 1990 private psychological evaluation for Disability 
Determination Services reported that appellant was unemployed 
and that severe post-traumatic stress disorder had been 
diagnosed.  The examiner's impression was that appellant had 
post-traumatic stress disorder, but that he "tends to likely 
exaggerate some of the symptoms" and that a personality 
disorder also appeared present.  The examiner also opined 
that appellant's condition limited his work capacity.  Again, 
however, non-service-connected disabilities may not be 
considered in determining the issue of entitlement to a total 
rating.  

On June 1990 VA examination, appellant stated that he could 
only walk approximately a hundred yards before his left knee, 
right knee, right ankle, and right hip would "give out" in 
that order.  Appellant was 5 feet one and a half inches in 
height and weighed 200 pounds.  His gait was labored 
particularly without a cane.  Marked impairment of right hip 
motion, right knee arthritis, and left knee 
arthritis/instability were assessed and the examiner remarked 
that "[s]ubjective features apparently are somewhat 
magnified."  

In an August 1990 employment statement, appellant reported 
that he had last worked full-time as a counselor aide in 
1986; that he had completed one year of college; and that he 
had had automobile/diesel mechanic education or training. 

Significantly, on October 1990 VA psychiatric examination, 
appellant reported that he had last been employed in 1986 as 
a counselor aide, which he left when "I went off for three 
weeks, didn't know where I was."  Anxiety disorder was 
diagnosed.  

On July 1993 VA examination, the left knee was stable with 
flexion limited to 90 degrees.  In October 1993, appellant 
underwent diagnostic arthroscopy of the left knee with 
removal of loose cartilaginous bodies.  The operative report 
indicated that there was no knee instability.

On VA audiologic examinations in the mid-1990's, speech 
discrimination and average puretone loss numeric results were 
recorded.  Appellant reportedly wore hearing aids; and mild-
moderate sensorineural bilateral hearing loss with tinnitus 
was assessed.  It was noted that the tinnitus was not alleged 
to be disruptive to activities of daily living.

On January 1996 VA examination, appellant exhibited a 
significant limp on the right.  Right ankle motion was 5 
degrees' dorsiflexion and 35 degrees' plantar flexion. There 
was significant tenderness.  Left knee motion was 0 degrees' 
extension and 95 degrees' flexion with crepitus and pain on 
full flexion.  No left knee instability was apparent.  X-rays 
revealed moderate osteoarthritis of that knee.  

In an April 1996 employment statement, appellant reported 
that he had last worked full-time as a counselor aide from 
January 1983 to 1987; that he had completed two years of 
college; and that he had education or training in the fields 
of law enforcement, security, youth counselor, and 
automobile/diesel mechanic.  Significantly, he divulged that 
he had not tried to obtain employment since 1987; and that 
his knee, right hip, right ankle, and right foot precluded 
gainful employment.  Again, however, non-service-connected 
disabilities are immaterial in determining the issue of 
entitlement to a total rating.  

On November 1996 VA audiologic examination, appellant 
complained of constant bilateral tinnitus.  He wore hearing 
aids.  Clinically, average pure tone thresholds were 44 and 
48 decibels for the right and left ears, respectively, with 
speech recognition ability of 94 percent, bilaterally.  The 
examiner stated that the results indicated mild-moderate 
sensorineural bilateral hearing loss.

VA outpatient treatment records in May 1997 indicate that 
appellant stated that he was unemployable due to "right hip, 
knee, ankle, and foot pain secondary to favoring his left 
leg, DJD [degenerative joint disease], tinnitus, and PTSD."  
Again, however, non-service-connected disabilities may not be 
considered in determining the issue of entitlement to a total 
rating.  

Significantly, in an April 1999 written statement, a former 
employer reported that during the summer of 1993, he hired 
appellant to work at his tire store but that it "soon became 
apparent because of his physical condition I had made a 
mistake in this hiring"; and that after a few months, 
appellant was dismissed because appellant's attitude "made 
it totally impossible to keep him employed."

Although in a May 1999 VA clinical record, appellant was 
noted to be unable to be employed "at present", it appears 
that this was on account of the left knee and right hip; and 
weight loss and total right hip and left knee arthroplasties 
were recommended.  It is reiterated, however, that non-
service-connected disabilities may not be considered in 
determining this appellate issue.  

VA outpatient treatment records in May 1999 indicate that 
appellant ambulated with a limp and used a cane.  X-rays of 
the left knee revealed medial joint narrowing and severe 
degenerative joint disease.  A total left knee arthroplasty 
was recommended, but appellant declined surgery.

In a December 1999 employment statement, appellant reported 
that he had last worked full-time as a counselor aide in 
1987; that he had completed two years of college; that he had 
automobile/diesel mechanic education or training; and that he 
divulged that he had not tried to obtain employment since 
1987, except for applying for a job at a tire store during 
the summer of 1993.  

On January 2000 VA examination, appellant's complaints 
included right ankle pain and constant, severe pain and 
giving way in the left knee.  He wore braces on the knees.  
He was considering further left knee surgery.  He ambulated 
with a cane.  Appellant was able to squat 10 percent of 
[normal].  The right ankle had marked tenderness and pain on 
motion, mild swelling at the ankle laterally, 10 degrees' 
dorsiflexion and plantar flexion, 40 degrees' inversion, and 
20 degrees' eversion (with complaints of marked pain at 10 
degrees' inversion/eversion).  There was no right ankle 
instability.  There was marked swelling and tenderness of the 
left knee.  Active ranges of left knee motion were 10 to 90 
degrees.  However, passive ranges of left knee motion were 5 
to 110 degrees, noted with mild crepitus but "excruciating" 
pain.  There was medial and lateral left knee instability 
with ligamentous laxity and marked pain on varus/valgus 
stress testing.  No muscle atrophy or rotational abnormality 
was apparent.  He was capable of independent functioning in 
activities of daily living.  Severe left knee degenerative 
joint disease was assessed.  Mild pseudofolliculitis barbae 
was diagnosed.  It was opined that appellant was possibly 
unable to obtain gainful employment, particularly manual 
labor, due to his employment history of not working for 
several years and severe degenerative joint disease of the 
left knee and right hip.  Again, however, non-service-
connected disabilities may not be considered in determining 
the issue of entitlement to a total rating.  It is further 
noted that advancing age is not for consideration in 
considering entitlement.  38 C.F.R. § 4.19.

On October 2002 VA dermatologic examination, appellant's 
face/neck had some pitting with an active lesion and a tender 
papule.  Significantly, the examiner opined that the 
pseudofolliculitis "is not a cause for unemployability."

On October 2002 VA audiologic examination, puretone averages 
were no more than 15 decibels in each ear with 100% speech 
discrimination.  Significantly, the examiner's impression was 
that hearing in both ears was within normal limits.  

On October 2002 VA social and industrial survey, appellant 
stated that he had been employed in the 1970's as a security 
guard and left due to medical reasons and to move to another 
state; that from 1983 to 1987, he was employed as a counselor 
aide and left because "he began to have flashbacks and the 
children he watched over began to look like Viet Congs"; 
that he attempted to work at a tire shop after 1987 but was 
terminated because of his leg problems and flashbacks; and 
that he had not attempted to work since 1987.  He reportedly 
completed two years of college.  The social worker stated 
that appellant was able to take care of activities of daily 
living.  

On October 2002 VA orthopedic examination, appellant reported 
being unemployed since 1987 due to multiple medical problems, 
"mainly post[-]traumatic stress disorder."  He complained 
of severe pain in the right ankle and knees.  He wore 
neoprene sleeves on the knees and right ankle.  X-rays of the 
right ankle showed degenerative changes.  It should be 
pointed out that service connection is not in effect for 
arthritis of the right ankle.  See a December 1981 rating 
decision, which denied service connection for right ankle 
degenerative joint disease.  Clinically, he ambulated with a 
limp and utilized a cane.  The left knee had 5 degrees' 
active extension and 80 degrees' active flexion without 
instability or atrophy noted.  Right ankle motion was 
described as normal with 15 degrees' active dorsiflexion; 10 
degrees' active inversion; and 0 degrees' active eversion, 
but without complaints of pain.  There was absence of the 
right fifth toe without tenderness.  The examiner noted that 
although appellant stated that he could not put his ankle 
brace, socks, and shoes on by himself, when left alone in the 
examination room he was observed to be able to do so.  The 
examiner opined that due to excruciating left knee pain, 
appellant may have limited ambulation/weightbearing 
capabilities; and that right ankle discomfort and arthritic 
pain may limit his ability to ambulate for unlimited 
distances, although "most of his complaints are 
exaggerated." 

A substantially negative piece of evidence is a November 2002 
addendum to the October 2002 VA orthopedic examination, 
wherein the examiner opined that:

Based on the examination findings and 
[appellant's] previous work history, 
along with the history of being 
unemployed since 1987, I believe his left 
knee condition is significant enough to 
cause him difficulty or inability to 
perform any manual labor activities.  
However, considering the latest 
employment in 1987 as a counselor aide in 
a school, he should be able to work in 
sedentary jobs which do not require a lot 
of walking or weightbearing on the left 
lower extremity.  His right ankle/foot 
examination was fairly uneventful, and 
should not cause any significant 
difficulty in performing his daily tasks.

It was not clear if most of his 
difficulties were from the degenerative 
joint disease and pain in the hips, in 
spite of the veteran's complaints of pain 
in the left knee.

VA outpatient treatment records dated from November 2002 to 
February 2003 reveal that appellant's complaints included 
joint pain of the left shoulder, buttocks, knee, ankle, and 
feet; that pain level was "8/10"; and that the pain was 
aggravated by activity and walking.  X-rays revealed severe 
degenerative arthritis of the right hip and left knee.  A 
total right hip arthroplasty was recommended.  Again, 
however, non-service-connected disabilities may not be 
considered in determining the issue of entitlement to a total 
rating.  

On March 2003 VA orthopedic examination, appellant ambulated 
with a limp.  Left knee extension lacked 10 degrees and 
flexion was to 90 degrees, with pain on extremes of motion.  
The knee was not unstable, although there was slight laxity 
due to articular cartilage thinning.  Severe left knee 
osteoarthritis was diagnosed.  

It is the Board's opinion that the negative evidence 
outweighs any positive evidence as to whether the appellant's 
service-connected disabilities preclude substantially gainful 
employment.  The competent, credible evidence does not 
support the proposition that he is, in fact, unemployable due 
solely to service-connected disabilities.  Even appellant's 
own April 1996 and December 1999 employment statements 
conceded that his right hip and mental condition at least in 
part precluded employability.  See also similar statements by 
appellant in October 1990 and October 2002 VA 
examinations/survey reports.  The appellant reportedly has 
attended college for one or two years and last worked as a 
school counselor aide in the late 1980's.  The evidentiary 
record indicates that appellant's most disabling service-
connected disability involves the left knee (residuals of a 
left knee strain with lateral instability, status 
postoperative patellar shaving, lateral retinacula release 
and left knee traumatic arthritis, currently rated a combined 
40 percent disabling).  The service-connected disabilities, 
while limiting his employment options to some extent, would 
not prevent relatively sedentary, nonstrenuous industrial 
activities, such as those not requiring a substantial degree 
of ambulation.  Although the left knee disabilities have been 
clinically shown to be severely disabling, he retains the 
ability to ambulate albeit with a cane.  At least some of his 
ambulation difficulties have been clinically shown to be 
related to his right knee disability and severe right hip 
arthritis, for which service connection is not in effect.  

The clinical evidence clearly reveals that appellant has 
disorders for which service connection is not in effect 
(including right hip arthritis and mental disabilities), 
which have been medically described as seriously disabling.  
See, for example, a May 1990 private psychological report, an 
October 2002 VA orthopedic examination report, and more 
recent VA outpatient treatment records.  Again, it should be 
emphasized that non-service-connected disabilities may not be 
considered in determining the issue of entitlement to a total 
rating, since such entitlement is based solely upon service-
connected disabilities.  

It should be added that appellant indicated in said 
employment statements that he had not sought any employment, 
even employment of a relatively sedentary, nonstrenuous 
nature, since 1987, except for applying for employment at a 
tire store in 1993.  It is significant that in an April 1999 
written statement from that tire store, it was reported that 
appellant was dismissed primarily because of his attitude, 
not just his physical condition.  It is reiterated that he 
has attended college for a year or two, has had 
automobile/diesel mechanic education or training, and has had 
occupational experience primarily as a security guard and 
school counselor aide. 

The negative evidence includes the fact that appellant's 
service-connected lower extremities disabilities do not 
preclude ambulation.  Appellant's other service-connected 
disabilities are relatively minor and have not been 
clinically shown to have significantly affected industrial 
adaptability.  It should be recognized that the 70 percent 
combined rating assigned for the service-connected 
disabilities suggests that, insofar as average industrial 
impairment is concerned, the appellant retains a significant 
industrial functioning capability.  Although the evidentiary 
record indicates that he has conditions including right hip 
arthritis and mental disabilities adversely affecting 
industrial adaptability, non-service-connected disabilities 
may not be considered in deciding this appellate issue.  See 
38 C.F.R. § 4.16(a).

There is no competent, credible evidence indicating that the 
appellant has been medically ordered to refrain from 
performing all forms of gainful employment consistent with 
his educational and occupational background, based solely on 
the service-connected residuals of a left knee strain with 
lateral instability, status postoperative patellar shaving, 
lateral retinacula release; residuals of a right ankle 
injury; tinnitus; amputated fifth toe of the right foot with 
retained foreign body and scar; left knee traumatic 
arthritis; pseudofolliculitis barbae; and bilateral defective 
hearing.  The evidence does not show that the service-
connected disabilities, either singularly or in combination 
with each other, preclude positions he is capable of working 
in, such as relatively sedentary, nonstrenuous occupations.  
It is necessary that when considering solely the service-
connected disabilities, there exists no employment which he 
is capable of performing were it offered to him.  In Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court held 
that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
overwhelmingly outweighs any positive evidence as to whether 
the appellant's service-connected disabilities preclude 
substantially gainful employment, for the foregoing reasons.  
Again, the competent, credible evidence does not support the 
proposition that he is, in fact, unemployable due solely to 
service-connected disabilities.  The service-connected 
disabilities, while limiting his employment options to an 
extent, would not prevent relatively sedentary, nonstrenuous 
industrial activities, as the recent November 2002 VA medical 
opinion indicated.  

The evidence does not show that the service-connected 
disabilities, either singularly or in combination with each 
other, present such an unusual or exceptional disability 
picture with related factors as marked interference with all 
forms of substantially gainful employment or frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards, as is required for 
extraschedular consideration, for the aforestated reasons.  
38 C.F.R. § 4.16(b).  

Consequently, a total rating based on individual 
unemployability is not warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16(b).  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability, that claim is denied.  

A total rating for compensation purposes based upon 
individual unemployability is 
denied.  The appeal is denied in its entirety.  


REMAND

It is reiterated that appellant expressed timely disagreement 
with an April 2003 rating decision which formally reduced the 
30 percent rating for said left knee disability to 20 
percent, prospectively effective July 1, 2003.  Although 
since the RO has not issued a Statement of the Case on said 
rating reduction issue and said issue is not perfected and 
currently before the Board, a remand of this issue is 
required in accordance with Manlincon, supra.

Accordingly, said rating reduction issue is REMANDED for the 
following:

The RO should issue a Statement of the 
Case on the left knee rating reduction 
issue.  In the event appellant wants to 
perfect an appeal on that issue, a timely 
Substantive Appeal would be required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

